Interim Derision #14I7

MATTER OF DuN-Itrrn KITCHEN CABINET, Coar.
In VISA PETITION Proceedings
A-131.91279
Decided by Regional Commissioner November 16, 1964
Petition to accord beneficiary first preference classification under section 205
(a) (1), Immigration and Nationality Act, as amended, as a cabinetmaker
is denied where the evidence fails to establish beneficiary possesses, as set
forth in the clearance order, a minimum of 3 years' requisite experience to
fabricate and finish cabinets of custom design; use both band and machine
cabinetmaking tools to cut, fit, glue, Join, and assemble fine custom-made
cabinets and cabinet parts ; work from designs, sketches, and plans ; and make
own pattern.

This petition, filed February 12, 1964, was denied by our District
Director at. New York City on September 22, 1964, on a finding that

petitioner had failed to establish that the beneficiary has the requisite
experience or training to perform or that he can perform the duties
specified in the petition and clearance order. The matter is before
us on appeal.
The petition seeks first preference immigration quota status for
beneficiary as a cabinetmaker. The Bureau of Employment Security
clearance order calls for one with a minimum of three years' experience
to "fabricate and finish cabinets of custom design. Use hand and
machine cabinetmaking tools to cut, fit, glue, join and assemble fine
custom-made cabinets and cabinet parts. Must be able to work from
designs, sketches and plans, and make own pattern."
Evidence of beneficiary's ability to meet those requirements of the
clearance order is limited to two affidavits. One of those, made in
Italy on September 17, 1963, by a person who describes himself as
a cabinetmaker, states that Francesco Coscia worked for affiant from
"earliest years in the capacity of cabinetmaker, furniture maker and
designer," and left in September 1960 "because he was emigrating
to the Argentine." The other affidavit, dated October 25, 1968, is
in the Spanish language, on the stationery of, and signed by, Adolfo
Lesnik, manufacturer of all styles and sizes of china cabinets, chests,
book cases and store fittings, Cordoba, Argentina, and certifies that
794

Interim Decision #1417
Francesco Coscia "has been working in my manufacturing plant from
December 1, 1960, to May 20, 1963, in the capacity of specialized
cabinetmaker, executing his work exclusively by hand." These affidavits fall considerably short of establishing beneficiary's ability
to perform the specific duties as set out under the job summary of the
clearance order in this case.
Beneficiary is a native and citizen of Italy, age 25, married. His
wife, also a citizen of Italy, is a lawful permanent resident of the
United States, and the couple has one child born in this country on
June 9,1964. On February 4,1963, during routine search operations,

investigators of this Service found this beneficiary employed, in
violation of his status as a visitor, as a punch press operator in a

plastics factory. He had entered this country at New York, New York,
on January 12, 1963. On being granted permission to do so he
departed voluntarily for Argentina on February 25, 1963, and again
entered the United States on May 14, 1963, at Miami, Florida, as a
visitor destined to Long Island, New York. He was married here on
July 7, 1963, and is also the beneficiary of an approved petition
according him third preference quota status as the husband of a lawful

permanent resident. He is presently employed by the petitioner.
In his brief and oral argument on appeal the attorney complains
that the petition, filed on February 12, 1964 and supported by the
clearance order and the two affichkvits described herein, was denied
seven months later, solely on a finding that the documentation was
deficient without affording the interested parties an opportunity to
overcome any items considered inadequate. The attorney also points
out that because of this lapse of time the clearance order is about to
expire.
From a careful examination of the record in this ease we fail to
find justification for delaying further action on this petition to afford
petitioner an opportunity to attempt to amplify the evidence relating
to the beneficiary's past experience as a cabinetmaker. The evidence
so far furnished seems to be from the only two persons who employed
him in the cabinetmaking field. The affidavit from his employer in
Argentina clearly states that beneficiary's work there was executed
exclusively by hand. The clearance order calls for a person with

experience on machine cabinetmaking tools. The affidavit from
beneficiary's Italian employer, being in vague general terms, is considered wholly inadequate to support beneficiary's alleged ability to
meet the requirements of the clearance order.
We find, therefore, that petitioner has failed to establish that the
beneficiary's past experience meets the requirements of the clearance
order. The denial will be affirmed.
It is ordered that this appeal be and the same is hereby dismissed.
795

